Citation Nr: 0521788	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-05 790	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral cataracts.  

2. Entitlement to service connection for retinal detachment 
of the left eye.

3. Entitlement to service connection for an acquired 
psychiatric disorder. 

4. Entitlement to service connection for memory loss. 

5. Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  

REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law 

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

George E. Guido Jr. Senior Counsel 
INTRODUCTION

The veteran served an active duty from May 1978 to April 
1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO or agency of 
original jurisdiction). 

In August 2002, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing and on 
the record, the veteran withdrew from the appeal the issue of 
service connection for residuals of a left tibia fracture.  
Also, the veteran raised the issue of service connection for 
retinal detachment of the right eye, which has been referred 
to the RO for appropriate action.  A transcript of the 
hearing is in the record.

When the appeal was first before the Board in March 2003, the 
Board denied service connection for bilateral cataracts and 
an increased rating for the left knee.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  The veteran, through 
counsel, and VA, then filed with the Court a joint motion to 
vacate and remand the Board's decision in order to obtain 
under the duty to assist, 38 U.S.C.A. § 5103A, the records of 
the Social Security Administration.  In an August 2004 order, 
the Court granted the joint motion for compliance with the 
motion.  As the records of the Social Security Administration 
have been obtained, no further action to ensure compliance 
with the Court's order is needed.  Stegall v. West, 11 Vet. 
App. 268 (1998).   

Also, in March 2003, the Board sought further evidentiary 
development of the issues of service connection for retinal 
detachment of the left eye, an acquired psychiatric disorder, 
and memory loss.  The Board requested: (1) records from Texas 
Tech University; (2) VA records and records of the Social 
Security Administration; and, (3) VA eye and psychiatric 
examinations with medical opinions. 

In June 2003, the agency of original jurisdiction asked the 
veteran to either send himself or authorize VA to obtain on 
his behalf the records of Texas Tech University.  The veteran 
did not respond to the requests for the records.  The 
requested VA records and records of the Social Security 
Administration were obtained in June and July 2003.  The VA 
examinations with medical opinions were conducted in June 
2003.  As the development requested by the Board has been 
substantially completed, no further action to ensure 
compliance is needed. 
Stegall v. West, 11 Vet. App. 268 (1998).  

As the requested development produced additional evidence, 
the Board in April 2004 remanded the issues of service 
connection for retinal detachment of the left eye, an 
acquired psychiatric disorder, and memory loss for 
readjudication and the issuance of a supplemental statement 
of the case, if applicable.  The RO readjudicated the claims, 
considering the additional evidence, and issued a 
supplemental statement of the case in June 2004.  For this 
reason, no further action to ensure compliance with the 
Board's April 2004 remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for an acquired psychiatric 
disorder and memory loss and of an increase rating for the 
left knee are REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral cataracts are unrelated to an injury, disease, 
or event, resulting in an injury or disease, during service. 

2.  Retinal detachment of the left eye is not currently 
shown.




CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b) (2004).

2.  Retinal detachment of the left eye was not incurred or 
aggravated during service. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  The Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO rating decision, the RO did not err in not providing such 
notice.  The Court did state that an appellant does have the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 120; see VAOPGCPREC 7-2004. 

The initial rating decision by the RO occurred in 1998 before 
the enactment of the VCAA and the RO subsequently notified 
the veteran of the VCAA in November 2001 by letter and in the 
June 2004 supplemental statement of the case.  

The VCAA notice included the type of evidence needed to 
substantiate the claims of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was given 30 and 60 days to respond.  In the 
supplemental statement of the case, dated in June 2004, the 
RO cited 38 C.F.R. § 3.159 with the provision requesting that 
the claimant provide any evidence in his possession that 
pertained to a claim. 

Regarding the timing of the notice, since the VCAA-notice 
came long after the initial adjudication of the claims, it 
did not comply with the requirement that the notice must 
precede the adjudication.  However the action of the RO 
described above, cured the error in the timing of the notice 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument and 
evidence, and he did submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the deciding of the claims after receiving additional 
pertinent evidence before the expiration of the one-year 
period to submit evidence, 38 U.S.C.A. § 5103(b)(3) (West 
2002 and Supp. 2004) authorizes VA to make a decision on the 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory on-year period.

For these reasons, the veteran was not prejudiced by either 
the delay in providing the VCAA content-complying notice or 
the content of the VCAA notice because neither affected the 
essential fairness of the adjudication, and no further action 
is needed to ensure compliance with the duty to notify under 
the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The records of the Social Security 
Administration have been obtained in accordance with the duty 
to assist in compliance with the Court's order.  Also, VA 
records were obtained and VA examinations with medical 
opinions were conducted.  And the veteran did not respond to 
the requests for records from Texas Tech University.  As 
there is no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

Factual Background 

The service medical records disclose that, on entrance 
examination in April 1978, the veteran's vision was 20/200 in 
each eye, corrected to 20/30 in the right eye and 20/40 in 
the left eye.  His eyes were described as clinically normal.  
In the summary of defects, defective vision was noted.  

The remainder of the service medical records show that in 
April 1978 the veteran was seen for an eye irritation caused 
by his contact lenses.  In February 1979, he complained of 
right eye irritation.  The assessment was foreign body with 
secondary irritation in the right eye.  On follow-up two days 
later, the right eye was no longer irritated.  In November 
1979, he complained of a vision problem, which was attributed 
to the over wearing of his contact lenses.  In July 1980, he 
complained of blurred vision of several hours' duration and 
he was sent to the eye clinic to rule out ocular pathology.  
When he was seen the next day in the eye clinic, no eye 
pathology was noted.  In August 1980, he was evaluated again 
for blurred vision and for spots before his eyes.  The 
initial impression was to rule out retinal detachment.  On 
further evaluation by an ophthalmologist, the pertinent 
finding was lattice degeneration.  In October 1980, the 
veteran's eye complaints were related to his contact lenses. 

On separation examination, the veteran reported a history of 
eye trouble.  The examiner noted that the veteran wore 
glasses.  Vision was 20/200 in each eye, corrected to 20/30 
in the right eye and 20/40 in the left eye.  In the summary 
of defects, defective vision, wears eyeglasses, was noted.  

After service in October 1981 on VA examination for unrelated 
conditions, it was noted that the veteran wore contact 
lenses.  No other eye abnormality was reported. 

Medical records disclose that on his civilian job in May 1983 
the veteran was accidentally poked in the left eye, damaging 
his contact lens, but not the eye.  A cataract in the left 
eye was noted.  The right eye was clear. 

Private medical records, dated from July 1995 to March 1997, 
disclose a finding of a traumatic cataract of the left eye in 
July 1995, which was then removed.  In July 1996, a cataract 
in the right eye was noted. 

VA records disclose that in August 1995 it was noted that the 
veteran had cataract surgery in the left eye due to a vehicle 
accident in 1992. 

In March 1996, a physician at Texas Tech University stated 
that the veteran suffered from a "dislocation" of the left 
eye lens.

On VA eye examination in August 1998, the veteran reported he 
had been in fist fights in 1981 as well as a car accident in 
1982.  It was noted he had a history of left eye cataract 
extraction with lens implant in 1995 and a similar procedure 
on the right eye.  The diagnoses included surgical 
pseudophakia of each eye secondary to trauma by history.  No 
retinal abnormalities were noted. 

Records of the Social Security Administration disclose that 
the veteran was granted disability benefits for a psychiatric 
disorder, beginning in 1992.  Also the records document: left 
eye cataract secondary to motor vehicle accident in 1992 
(July 1995); history of eye problems since a head injury in a 
motor vehicle accident in 1992 (May and July 1996); cataract 
surgery of the right eye in 1996 by history (January 2000); 
and repair of retinal detachment of the right eye and a 
normal left eye in January 2000. 

On VA eye examination in September 2001, the veteran reported 
that he had cataract surgery in both eyes.  History included 
retinal detachment surgery on the right eye.  The examiner 
reported that lattice degeneration is a known cause of 
retinal detachment, but it was not known whether the lattice 
degeneration or the residuals of the cataract surgery was the 
cause of the right eye retinal detachment.  After a review of 
the record, the examiner stated that he could not relate the 
veteran's cataracts to his active service as examination 
conducted shortly before service discharge had shown clear 
lenses in both eyes. 

At the August 2002 Board hearing, the veteran testified that 
cataracts developed prior to 1991 and that he had a detached 
retina in each eye, resulting for eye trauma during service. 

On VA examination in June 2003, history included cataract 
surgeries in 1995 and later.  History also included retinal 
detachment of the right eye.  After a review of the record, 
the examiner reported that there was no mention of cataracts 
in service and retinal detachment of the left eye was not 
found by an ophthalmologist.  The examiner referred to 
retinal detachment only in the right eye.  

In May 2005, the veteran submitted additional evidence, but 
did not waive initial consideration of the evidence by the 
RO.  The evidence primarily pertains to the issue of service 
connection for an acquired psychiatric disorder.  To the 
extent the evidence includes past medical history with 
reference to traumatic cataracts induced since the veteran 
was 19 years old, it has no bearing on the issue of service 
connection for bilateral cataracts because the veteran was 
almost 23 when he entered the service and cataracts were not 
noted on entrance examination and the history alone 
unenhanced by any additional medical comment is not medical 
evidence.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Therefore referral to the RO for review of this history is 
not required.  69 Fed. Reg. 53,807-8 (Sept. 3, 2004) to be 
codified at 38 C.F.R. § 20.1304(c). 

Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre--existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.
38 C.F.R. § 3.304(b). 



Analysis 

Bilateral Cataracts 

Since cataracts were not noted on entrance examination, the 
veteran is presumed to be in sound condition as to this 
condition. 

The remainder of the service medical records, including an 
evaluation by an ophthalmologist, contain no documentation of 
cataracts.  After service, a left eye cataract was noted in 
1983 and a right eye cataract was noted in 1996.  The Board 
concludes that cataracts were not affirmatively shown to have 
been present during service.  Manifestations of eye problems 
were first noted many years after service separation. 

This however does not end the inquiry, under 38 C.F.R. 
§ 3.304(d) service connection may be granted for a disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 

The evidence linking the post-service cataracts to service 
consists of the veteran's statements.  As for the probative 
weight of the veteran's statements, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence of nexus or 
relationship between the post-service diagnosis of cataracts 
and service is required to support the claim.  The veteran as 
a layperson is not competent to offer a medical opinion and 
consequently his statements to the extent that he associates 
the post-service diagnosis to service does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Therefore, the Board rejects the veteran's 
statements as favorable evidence linking post-service 
cataracts to service. 

The evidence against the claim of a relationship between the 
post-service diagnosis of cataracts and service consists of 
the report of VA examination in 2001 in which the examiner, 
after a review of the record, expressed the opinion the 
veteran's cataracts were unrelated to service because shortly 
before discharge from service both eyes were clear. 

In the absence of medical evidence of a nexus between the 
post-service cataracts and service, the preponderance of the 
medical evidence, which does not establish such a 
relationship, is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

Retinal Detachment of the Left Eye

While the veteran asserts that he has a retinal detachment of 
the left eye, the medical evidence both during service and 
after service does not establish that the veteran had or 
currently has retinal detachment of the left eye, as 
evidenced by the service medical records and the reports of 
VA examinations in 2001 and 2003.   

In the absence of medical evidence of a detached retina of 
the left eye, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement to service-connected disease or injury to 
cases where such incidents have resulted in a disability.).  
Consequently, absent medical evidence of current disability, 
service connection cannot be granted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.)  

For these reasons, the preponderance of the evidence is 
against the claim of service connection for retinal 
detachment of the left eye and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral cataracts is denied. 

Service connection for retinal detachment of the left eye is 
denied. 


REMAND

The service medical records disclose that in 1981 the veteran 
was hospitalized overnight for observation of a cerebral 
concussion.  In 1983, while working for a service department 
as a civilian, he was seen at a Mental Hygiene Clinic.  On VA 
examination in June 2003, the examiner reported that the 
veteran's memory appeared impaired and she linked the 
veteran's dementia to head trauma during service, however, 
the veteran failed to complete psychological testing. 

In May 2005, the veteran submitted additional evidence, 
pertaining to the issue of service connection for an acquired 
psychiatric disorder, but did not waive initial consideration 
of the evidence by the RO.  

On the claim for increase for the left knee, while the VCAA 
notice in November 2001 referred to the claim, the notice did 
not inform the veteran of type of evidence needed to 
substantiate the claim for increase and no subsequent 
document has cured the procedural deficiency. 

In light of above, further evidentiary and procedural 
development is needed. Accordingly, the case is remanded for 
the following action:

1.  Verify the veteran's service in the 
Army reserve from 1983 to 1991 and obtain 
service records, including service 
medical records. 

2.  Provide the veteran with a VCAA 
letter that is pertinent to his claim for 
an increased rating for a left knee 
disability to include notification as to 
what evidence is needed to substantiate 
the claim. 

3.  Obtain the inpatient record for 
admission on March 25, 1981, to the 
United States Army Hospital in Nuernberg, 
Germany, for observation after a cerebral 
concussion. 

4.  Obtain any hospital record for mental 
health treatment in May 1983 at the 5th 
General Hospital in Stuttgart, Germany.  
At the time, the veteran was a civilian 
employee, working for a service 
department. 

5.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether the veteran has an 
acquired psychiatric disorder, memory 
loss, or organic brain damage to account 
for either a psychiatric disorder or 
memory loss.  The examiner should include 
psychological testing.  The claims folder 
must be made available for review by the 
examiner.  

If an acquired psychiatric disorder 
or memory loss is diagnosed, the 
examiner is asked to comment on the 
clinical significance, if any, of 
the entry in the service medical 
records, documenting a cerebral 
concussion, the post-service motor 
vehicle accident in 1992, which 
included head trauma.  And the 
examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that any current 
acquired psychiatric disorder or 
memory loss is related to service.

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of onset during service as it 
is to find against onset during 
service. 

6.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to chondromalacia 
of the left knee.  The claims folder must 
be made available for review by the 
examiner.  The examiner is asked to 
describe instability, if any, range of 
motion in degrees for both flexion and 
extension, and functional loss due pain 
on use or due to flare-ups and whether 
pain or functional loss due to pain 
results in additional limitation of 
flexion or extension and, if feasible, to 
describe the additional limitation of 
motion in degrees. 

7.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	K. PARAKKAL 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


